 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. H. Snow Canning Company, Inc.andLocal 56, AmalgamatedFood and Allied Workers Union,Amalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CIO,Petitioner.Case No. 4-RC-3234. June 21,1957DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held beforeJoseph A.Weston, hearingofficer.The hearing officer referred to the Board the Petitioner'smotionfor the incorporation into the record in this case of the file of the Re-gional Office in CaseNo. 4-CA-1462.The charge in that case, alleg-ing certain unfair labor practices by the Employer,was filed by thePetitioner and later withdrawn.The Employer objects to this mo-tion.As the documents requested are in the confidential file of theGeneral Counsel,and, moreover,pertain to an unfair labor practicecase, we hereby deny the Petitioner's motion.The hearing officer granted,over the Petitioner'sobjection, theEmployer's motion to strike the testimony of William Andersonthat CaptainArthurBjorklund told him in August 1955 that the Em-ployer's general manager had instructed Bjorklund to lay off Ander-son because he had failed to report for work.Bjorklund was at seaand not available to the Employer at that time.The hearing officergranted the motion on the grounds that the testimony,coming at thd,end of the hearing, would prolong the hearing to permit the Employerto interview Bjorklund, that it was isolated and remote,and that therecord already contained many facts upon which the Board could relyin coming to a decision.We do not believe that the disputed testi-mony was irrelevant.However,the incident was isolated and remote,and the record contains evidence that the captains,when the occasionarises, discharge crew members themselves.We are convinced thatthis evidence,if freely admitted,would not affect our ultimate find-ingsin this case.Accordinglywe affirm the hearing officer's ruling.The hearing officer's other rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Jenkins].Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.118 NLRB No. 32. F.H. SNOW CANNING COMPANY, INC..285No question affecting commerce exists concerning the representation of.. employees of the Employer within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act, for the following reasons:The Employer is engaged in canning clams at Pine Point, Maine, andWildwood, New Jersey. The Petitioner seeks to represent crew mem-bers working at Wildwood on the Employer's boats.The Employercontends that the captains are independent contractors.Before January 14,1957, the Employer operated its boats under oralagreements with the captains, but on that date executed Charter Agree-ments and Clam Purchase Agreements with the captains.Prior to thistime the Employer made deductions from the paychecks of the cap-tains and crew members for social security, unemployment insurance,and Federal tax withholding.Since then the captains have received aweekly check from the Employer of the gross amount for the clamscaught, at the price named in the purchase agreement.They thendeduct the cost'of -fuel, oil, chart, paper, propane gas, and bookkeepingand remit to the Employer 40 percent of the net amount. The re-mainder is split' 3 ways between the captain and the 2 crew members.The captains deduct social-security and withholding taxes.They arepaid 10 cents per bushel additional by the Employer each month.The Company maintains a protection and indemnity insurance policyon the boats and keeps them in repair.As before the change, each boat is manned by two crew membersand a captain who chooses his crew, determines the hours of work, andselects the places for.-clamming.Approximp-tely..40 percent of, theEmployer's clams are obtained from its own boats.The Charter Agreement runs for a fixed term, the present oneexpiring June 7, 1957.Under it the captain has exclusive possessionand "unrestricted management, navigation, control and operation.".If he violates the charter or purchase agreements, the Employer mayterminate the charter on 2 days' notice.The charter also terminateson the death of the captain or if the vessel ceases clam dredging "byreason of Act of God, the public enemy, authority of law, or otherforces beyond the control of the parties."The charter also providesfor the payment of the 40-percent share discussed above and themaintenance by the Employer of insurance for protection and indemnity liability.Under the Clam Purchase Agreement, which also runs to June 7,1957, the Employer agrees to buy, and the captain agrees to sell, allthe clams dredged.The agreement sets the price to be paid and thesize of the clams. If the Employer does not wish to continue thepurchase of clans because of limited processing capacity, strikes, orother business conditions, it may terminate or limit its purchases andthe captains may sell clams to others until notified by the Employerthat.it wishes to resume its purchases. In practice, however,, as the 286DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer is the largest purchaser in the area, when it shuts down,the clam boats, including those independently owned, stop operations.The boats, equipped for clam dredging, are not suitable for any othertype of fishing.The above facts disclose some elements which would tend to showthat the captains and crews are employees of the Employer. Thus,the use of the boats is restricted as they can be used only for clamdredging with their present gear; in practice when the Employer hassuspended the processing of clams, the boats are laid up because theEmployer is the largest purchaser in- the area; the boats are smalland are manned by a captain and two crew members thereby diminish-ing the opportunity of the captains to realize profit from the efficientoperation of the boat; and, finally, the captain is paid the 10 centsa bushel bonus directly by the Employer for his care of the Employer'sequipment and his skill in catching clams.On the other hand, there are factors which, in our opinion, rebutthe inference that the Employer had retained such control over theboats and personnel as to create an employer-employee relationship.The captains select the crews, and they have discharged crew members;theydetermine the working hours, receive a fixed, agreed-upon pricefor the clams, keep the records of the boats' operations, and withholdtaxes and pay social security The agreements, under which theycharter the boats and sell the clams to the Employer are not terminableat will, but, to the contrary, run for fixed tern-is.In determining whether or not the Employer has the right of, con-trol over the boats and their crews, we have weighed all the factorsdiscussed above, and on the record as a whole we find that the captainsare independent contractors and the crew members their employees.(SeeJ.Howard Smith, Inc.,95 NLRB 21. CompareSouthern Shell-fish Co., Inc.,95 NLRB 957,.)'We find, accordingly, that no question affecting commerce existsconcerning the representation of employees-of the Employer withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act,and we shall therefore dismiss the-petition.[The Board dismissed the petition.]United Brotherhood of Carpenters and Joiners of America,. AFL-CIO, Richard P. Griffin and Frank Barry,its agents;Carpen-ter's District Council of Springfield, Massachusetts,AFL-CIO,and Walter J. LaFrancis and Harry P. Hogan,its agentsandJ. G. Roy and Sons Company.Case No. 1-CC-155. June 24,1957DECISION AND ORDER,On October 31, 1956, Trial Examiner Max M. Goldmanissued hisIntermediate Report in the above-entitled proceeding, finding that the118NLRB No.24.